Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The factors for evaluating this issue include:
A) Breadth of claims.
The independent claims are broad in that they do not specify the kind of carbon being made (ie, diamond, graphite, graphene, active carbon, carbon black, or the various fullerene-type materials such as scrolls, onions, buckyballs, cones or nanotubes).
B) The nature of the invention.
The nature of the invention is carbon materials.
C) The state of the prior art.
Wong 7847009 teaches, especially in col. 1, 2, 4 and 6, carbon black with a reported STSA but no EMSA. However, the claims state that electron microscopy measures surface area. However, Wong 
D) The level of skill in the art.
The level of skill is high in the carbon black art, as it is an old technology.
E) The level of predictability of the art.
Note comments in section C above, as well as the relative unpredictability of the chemical arts.
F) The amount of direction in the specification.
Note the comments in section C above. In paragraph 22 of the specification, a wide variety of possible carbon materials are recited, but paragraph 134 indicates that the present products are akin to carbon black. Then in the examples (paragraphs 142-147), the specification indicates that the product is not like carbon black. Even though the specification provides measured values of various properties, this does not provide clear details of the carbon due to the confusion of what microscopy can measure and what techniques are best to evaluate the material.
G) The existence of working examples.
The working examples do show a product, but have no details of which of the myriad possible conditions were used; note specification paragraphs 87-92 and 103-110 and the enormous number of 
H) The quantity of experimentation needed, based on the specification.
Note the comments in section G above.
See In re Wands 858 F. 2d 731, 8 USPQ 2d 1400 (1988).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 44, the units are not given. Both STSA and EMSA would have to be the same (ie, m2/g) or else the units could be cherry picked to attain any desired value. It appears that a unitless ratio is intended. See also claim 45.
B) In claim 48, ‘tote’ is unclear and appears to be an error.
C) Claim 52 is unclear as to whether void volume is intended.

For the reasons outlined above, a proper search and evaluation of the prior art is not possible.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART L HENDRICKSON whose telephone number is (571)272-1351.  The Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736